Citation Nr: 0833983	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an assignment of an initial compensable 
evaluation for lumbar strain, from September 1, 2001 to May 
13, 2004.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for lumbar strain, beginning May 14, 
2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.  The claims file also contains evidence that the 
veteran has had more recent deployment to Iraq on active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that rating decision, the RO granted 
service connection for a lumbar strain.  The veteran filed a 
timely notice of disagreement to the noncompensable rating, 
and after a statement of the case was issued, filed a timely 
substantive appeal.  

The veteran challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In a June 2004 rating decision, the RO granted a 10 percent 
rating for the lumbar strain as of May 14, 2004.  The 
veteran, however, is presumed to be seeking a higher rating 
and the claim was still active. See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Due to this partial grant of the benefit 
sought, which created "staged" ratings, the issues on 
appeal were re-characterized as indicated on the title page 
of this decision.  

In April 2005, the claim currently on appeal was before the 
Board.  At that time, the Board found that the issue of 
whether service connection was in effect for degenerative 
disc disease of the lumbar spine had to be clarified.  
Specifically, it was found to be unclear as to whether the 
service-connected lumbar disability was construed as 
involving intervertebral disc syndrome.  The Board further 
noted that if service connection was not in effect, the issue 
was inextricably intertwined with the issue of an increased 
rating for the lumbar strain.  See Harris v. Derwinski, 1 Vet 
.App. 180 (1991).  Therefore, the Board remanded the appeal 
to enable the RO to clarify the matter.  If service 
connection was in effect, the claim was to be readjudicated 
under all applicable rating criteria.  If service connection 
was not in effect, the RO was directed to adjudicate the 
issue of service connection for degenerative joint disease on 
direct incurrence and secondary bases.  

The directed development was completed by the Appeals 
Management Center (AMC), instead of the RO.  In a June 2008 
rating decision, the AMC denied service connection, on direct 
and secondary bases, for degenerative disc disease of the 
lumbar spine.  At this time, there is no evidence that the 
veteran has appealed this decision.  38 C.F.R. § 20.200.  
Therefore, the issue is not currently before the Board.  The 
Board further finds that the directives of the April 2005 
Board remand were satisfied.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The claim for an increased rating for 
service-connected lumbar strain is now ripe for adjudication 
upon the merits.

Finally, it is noted that the veteran raised an increased 
rating claim with respect to his service-connected asthma in 
an undated communication that appears to have been received 
in October 2005.  That issue has not yet been adjudicated and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  For the period from September 1, 2001 to May 13, 2004, 
the preponderance of the evidence indicates that the service-
connected lumbar strain was not manifested by more than 
slight subjective symptoms of lumbosacral strain and did not 
include characteristic pain on motion; there was no evidence 
of limitation of motion; or, muscle spasm, guarding, or 
localized tenderness; or vertebral fracture.

3.  For the period beginning May 14, 2004, the preponderance 
of the evidence does indicates that the service-connected 
lumbar strain is not manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; moderate limitation of motion; forward 
flexion of the thoracolumbar spine not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  For the period between September 1, 2001 and May 13, 
2004, the criteria for an initial compensable rating for a 
lumbar strain disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2002) ; Diagnostic Code 5237 
(2007).

2.  For the period beginning May 14, 2004, the criteria for 
an initial rating in excess of 10 percent for a lumbar strain 
disability have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5292, 5295 (2002); Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA and private treatment records, and in 
April 2001 and May 2004 he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
With respect to the changes in the criteria for the rating of 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected lumbar strain disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

As clarified upon remand, the veteran is not service 
connected for degenerative disc disease.  Therefore the Board 
finds that discussion of the rating criteria, under the 
current or former rating criteria, for intervertebral disc 
syndrome is unnecessary.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001); Diagnostic Code 5243 (2007).

Since the filing of the veteran's May 2001 claim, the other 
criteria for evaluating a spine disability have been 
substantially revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  The diagnostic 
codes discussed are located in 38 C.F.R. § 4.71a.  Although 
the veteran is service connected for a lumbar strain, the 
Board will outline other rating criteria as well.  

Diagnostic Code 5288 provided rating criteria for ankylosis 
of the dorsal spine; and Diagnostic Code 5289 provided rating 
criteria for ankylosis of the lumbar spine.

Under Diagnostic Code 5291, slight limitation of the dorsal 
(thoracic) spine warranted a 10 percent rating, moderate 
limitation a 20 percent rating, and severe limitation a 30 
percent rating.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warranted a 10 percent evaluation.  Moderate 
limitation of motion was rated 20 percent, whereas a 40 
percent evaluation contemplated severe limitation of motion.

Under the former criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a noncompensable (0) rating was warranted 
with slight subjective symptoms only.  A 10 percent 
evaluation contemplated characteristic pain on motion.  A 20 
percent evaluation was warranted for muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation was in 
order for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under the amended General Rating Formula for Diseases and 
Injuries of the Spine effective September 26, 2003, 
(Diagnostic Codes 5235-5242), a 10 percent evaluation is in 
order for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately. 
 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.

Factual Background

The veteran contends that his back disability is more severe 
than contemplated by the ratings currently assigned the 
disability.  In a letter first received with the December 
2002 substantive appeal (VA Form 9), the veteran noted 
limitations on activities such as tying his shoes and that 
standing for less than 20 minutes caused discomfort.  He 
indicated that his back pain has altered his lifestyle and 
the type of work he can do after service.  Although a 
mechanic during service, he indicated that the maintenance of 
his own vehicle was now limited.  He contended that his back 
disability warranted a rating of between 15 and 20 percent.

Prior to his discharge from service in August 2001, the 
veteran underwent a general VA examination in April 2001.  
The veteran complained of recurrent episodes of low back pain 
which lasted about two to three days per period and which 
generally occurred about four to five times per year.  The 
veteran also noted that pain occasionally radiated from the 
lower back into the lower extremities.  

Upon physical examination, the examiner noted that the 
veteran's gait, posture and balance were normal.  Examination 
of the back revealed the back to be symmetrical on 
observation.  The musculature was well developed with good 
strength and muscle tone.  There was no costovertebral angle 
tenderness.  The vertebrae were midline and nontender on 
palpation.  Range of motion testing revealed no evidence of 
increased discomfort or loss of mobility.  Range of motion of 
the back revealed flexion of 0 to 90 degrees, extension of 0 
to 30 degrees, left and right rotation of 0 to 30 degrees, 
and left and right lateral flexion of 0 to 35 degrees.  No 
neurological disabilities were identified.  Diagnosis was 
lumbar-sacral strain.

The veteran underwent another VA spine examination on May 14, 
2004.  The veteran described his back complaints.  The 
examiner noted that there was no distribution of back 
symptoms into the lower extremities.  Duration of the 
symptoms were intermittent, and the characteristic was 
"sharp."  The examiner documented that with flare-ups the 
intensity was 10/10; otherwise, on regular days, the veteran 
did not have pain in the low back.  The flare-ups occurred 
with excessive bending exceeding 10 minutes and the flare-ups 
lasted for half an hour.  During flare-ups, the veteran's 
function is limited because he has to rest.  The veteran 
received no treatment for his back.

The veteran had ambulation of a few blocks.  He had no 
unsteadiness.  The examiner noted that the veteran was 
limited with bending and stooping activities, tying his 
shoelaces, and that he was unable to work on his cars.

Physical examination revealed that the spine was symmetrical, 
posture was normal and gait was normal.  Range of motion 
testing revealed forward flexion of 0 to 70 degrees, 
extension of 0 to 30 degrees, and bilateral rotation of 30 
degrees and bilateral flexion of 30 degrees.  The examiner 
noted no facial expression of pain with this range of motion, 
no additional limitations with repetitive use and no 
incapacitation.  The examiner noted no muscular spasms in the 
paralumbar area.  The examiner did not indicate the presence 
or diagnose any neurological abnormalities.  Diagnoses was 
chronic lumbosacral strain-X-rays degenerative disc syndrome 
at L4-5 with indication of disc herniation; levoscoliosis; 
facet arthropathy at L3-4, L4-5.

The claims file also contains private medical records that 
document the veteran's back pain but do not contain specific 
range of motion findings.  

Analysis

For the Period from September 1, 2001 to May 13, 2004:

The Board finds that an initial compensable rating for a 
service-connected lumbar strain is not warranted for the 
period from the day after his separation from service, 
September 1, 2001, to May 13, 2004.

The medical evidence prior to the May 14, 2004, VA 
examination indicated that the veteran had a lumbar strain 
and revealed the veteran's subjective complaints.  There was 
no medical evidence, however, of limitation of motion or 
painful motion.  In this regard, the Board notes that the 
April 2001 VA examination indicated that the veteran had full 
range of motion and did not reveal any evidence of pain upon 
motion.  See also Plate V, 38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board finds no basis on the evidence from this period of 
time that would substantiate a higher rating based on the 
criteria set forth in DeLuca.  Specifically, there is no 
medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, resulted in additional 
limitation of function of the thoracolumbar spine such as to 
enable a finding that the disability picture most nearly 
approximates the next-higher 10 percent evaluation under 
Diagnostic Code 5291, 5292 or 5295.  

The Board also highlights, as noted above, that the veteran 
is not service connected for degenerative disc disease, and 
therefore, the disability will not be rated under criteria 
for intervertebral disc syndrome.  This precludes 
consideration of the veteran's subjectively noted pain 
radiating in the lower extremities.  In any event, there is 
no medical evidence of objective neurologic abnormalities 
during the rating period in question.  Further, there is no 
medical evidence of ankylosis, muscle spasm, guarding, 
localized tenderness, or vertebral body fracture.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for a compensable rating for a 
lumbar strain disability for the period from September 1, 
2001 to May 13, 2004 must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

For the Period beginning May 14, 2004:

The Board finds that a rating in excess of 10 percent for a 
service-connected lumbar strain is not warranted for the 
period beginning as of the May 14, 2004 VA examination.  

The May 14, 2004 VA examination indicated that the veteran 
had forward flexion of less than 85 degrees.  This finding 
warranted a 10 percent rating under the current rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  In that examination, it was factually ascertainable 
that an increase in disability had occurred.  See, e.g., 
38 C.F.R. § 3.400(o).

Under the pre-amended rating schedule, a 20 percent rating is 
not warranted as there is no evidence of moderate limitation 
of motion or muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in the standing 
position.  See 38 C.F.R. §  4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003).

As the veteran has flexion greater than 60 degrees and a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, a higher rating based on limitation of 
motion under the current criteria is not satisfied.  Further, 
there is no evidence of muscle spasm or guarding, and 
therefore, the other criteria for a 20 percent rating under 
the current rating criteria are not met.  See 38 C.F.R. §  
4.71a Diagnostic Code 5237 (2008).

Moreover, in reaching the above conclusions, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Specifically, there 
is no medical evidence to show that pain or flare-ups of 
pain, supported by objective findings, resulted in additional 
limitation of motion of the thoracolumbar spine, nor does the 
medical evidence show such additional limitation of motion 
due to fatigue, weakness, incoordination or any other sign or 
symptoms attributable to the a lumbar strain.  

The Board also highlights, as noted above, that the veteran 
is not service connected for degenerative disc disease, and 
therefore, the disability will not be rated under criteria 
for intervertebral disc syndrome.  This precludes 
consideration of the veteran's subjectively noted pain 
radiating in the lower extremities.  In any event, there is 
no medical evidence of associated objective neurologic 
abnormalities.  Further, there is no medical evidence of 
ankylosis, muscle spasm, guarding, localized tenderness, or 
vertebral body fracture.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for an initial rating in excess of 
10 percent for a lumbar strain disability from May 13, 2004 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Considerations

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no evidence that the veteran has 
been hospitalized for the service-connected lumbar strain, 
nor evidence of interference with employment.  The Board, 
therefore, finds that there has been no showing by the 
veteran that his lumbar stain disability causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

For the period from September 1, 2001 to May 13, 2004, an 
initial compensable rating for service-connected lumbar 
strain is denied.

For the period beginning May 14, 2004, an initial rating in 
excess of 10 percent for service-connected lumbar strain is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


